DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 3/9/2022 have been received and fully considered.  Claims 1-8 are pending.  Claims 1 and 5 are amended.  Claims 1-8 are now under consideration.
The previous 112 rejections are withdrawn in light of the claim amendments.

Response to Arguments
Regarding applicant’s argument that component 60 is a power switch device attached to the water inlet pipe rather than a heat exchange section, the examine notes that while the component 60 might be a power switch device there is inherently a heat exchange section which is either part of 60 or separate from it, in figure 1 of ‘512 it is either the boxes of 60 or the strip it lies on, as described in the machine translation, attached in the previous office action, on page 3, lines 25-30 the control board and power switching device are mounted to the water inlet pipe for water cooling, meaning the power switching device 60 and the control board 70 are cooled by the water in the water inlet pipe, this must inherently be through some heat exchange, which in turn requires a section through which the heat is exchanged, making up the heat exchange section.  As mentioned earlier this section appears from the figures to be the strip that the boxes of 60 are on or the entire strip plus box section together.  This section is the heat exchange section as claimed in claim 1.
Regarding applicant’s argument that ‘512 fails to disclose the heat exchange section is an individual part from the water inlet channel and partially surrounds the water inlet channel, the examiner notes that in the referenced section of the machine translation above ‘512 discloses the component 60 is mounted to the water inlet channel and thus is a separate item and also is at least partially surrounding the water inlet channel and exchanges heat between the component 60, control board 70 and the water in the water inlet channel.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104913512B (hereinafter ‘512 attached with machine translation).
Regarding claim 1:
	‘512 teaches an instantaneous water heater, comprising: a heating mechanism, comprising at least two heating components (10, 20, 30) which are independent from each other; a pipeline mechanism (40 and 50), which is assembled on the heating mechanism; the pipeline mechanism comprises a heat exchange section (boxes of 60 or strip it is on), a water inlet channel (40) for supplying water to the heating components, and a water outlet channel (50) for outputting hot water; the heat exchange section is an individual part from the water inlet channel (see figure 1 where either the boxes or the strip that 60 is on is mounted to the water inlet channel and is thus separate), and the water inlet channel is at least partially surrounded by the heat exchange section (see figure 1); the water inlet channel is provided with a plurality of inlet ports with the same number of the heating components (see figure 1 where 40 supplies each of 10, 20 and 30 each having their own inlet port), and each of the inlet ports is in communication with each of the heating components separately (see figure 1); and the water outlet channel is provided with a plurality of outlet ports with the same number of the heating components, and each of the outlet ports is in communication with each of the heating components separately (see figure 1); and a control mechanism (70), which is at least electrically connected to the heating mechanism; wherein the heat exchange section is in contact with the control mechanism to exchange heat between the control mechanism and water within the water inlet channel (see figure 1 and page 3, lines 25-30 of the machine translation where 60 is a power switching device for controlling the heating power of the circuit board/control mechanism 70 which is mounted to the water inlet channel for water cooling of the control mechanism/power switching device). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘512 alone.
Regarding claim 2:
	‘512 teaches the pipeline mechanism comprises a first pipe (50), and a second pipe (40) communicating with the first pipe; the second pipe comprises the heat exchange section, and is a tubular member (see figure 1). 
	‘512 fails to specifically disclose the member is made of metal however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the member be metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Regarding claim 3:
	‘512 modified above teaches the water inlet channel comprises a cold water inlet (see figure 1), and the water outlet channel comprises a hot water outlet (See figure 1); the inlet ports, the outlet ports and the hot water outlet are all arranged on the first pipe; and the cold water inlet is arranged on the second pipe (See figure 1). 

Regarding claim 4:
	‘512 modified above teaches the control mechanism comprises a PCB (printed circuit board, inherent to the control board 70), wherein the PCB comprises a power switching device, and the heat exchange section is in contact with the power switching device.
	‘512 fails to explicitly recite that the power switching device is a thyristor however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thyristor in the water heater of ‘512 to control the power since this is an obvious variant of the power switching device well known throughout the art to be interchangeable. 

Regarding claim 6:
	‘512 modified above teaches the pipeline mechanism comprises a flow sensor (11, 21 and 31) arranged on the first pipe; the flow sensor is configured for detecting a water flow flowing into the heating components from the inlet ports. 

Regarding claim 7:	‘512 modified above teaches the pipeline mechanism comprises a second temperature sensor arranged on the pipeline mechanism (see page 3, line 23); the second temperature sensor is configured for detecting an outlet water temperature of the water from the water outlet channel. 
	‘512 fails to explicitly disclose a first temperature sensor for detecting an inlet water temperature, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have another temperature sensor for the inlet in order to further control and regulate the heat needed to raise the temperature to the setpoint value and to determine efficiency of the water heater.

Regarding claim 8:
	‘512 modified above teaches the instantaneous water heater comprises a housing (housing, see page 3, line 29);
	‘512 fails to explicitly disclose the heating mechanism, the pipeline mechanism, and the control mechanism all are arranged within the housing; the cold water outlet and the hot water inlet are extended out of the housing, however the examiner notes that these items are usually within the housing and when ‘512 mentions a housing as in the prior art it is known to be around all these items.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘512 in view of Burrows (US PG Pub No. 2017/0172338).
Regarding claim 5:
	‘512 teaches all of the above except the pipeline mechanism comprises a plurality of water-dispersing members with the same number of the heating components; the water-dispersing members are arranged within the inlet ports separately; each of the water-dispersing members is comprises a water-dispersing cavity and a plurality of water-dispersing openings; the water-dispersing cavity is in communication with the water inlet channel, and the water-dispersing openings are arranged around a circumferential surface of the water-dispersing member, and are in communication with the water-dispersing cavity. 
	Burrows teaches a water heating apparatus similar to ‘512 including a water-dispersing member (44, of figure 16) the water-dispersing member arranged within the inlet port (as it is an “inlet nozzle”) the water-dispersing member comprises a water dispersing cavity (circular opening at top of inlet nozzle 44) and a plurality of water-dispersing openings (92, see figure 16); the water-dispersing cavity is in communication with the water inlet channel, and the water-dispersing openings are arranged around a circumferential surface of the water-dispersing member (see figure 16), and are in communication with the water-dispersing cavity (See figure 16).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘512 with the teachings of Burrows to include a water dispersing nozzle in order to evenly distribute the water into the device to even out the temperature within the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762